DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination 
2.	In view of the Appeal Brief filed on 08/19/2021, PROSECUTION IS HEREBY REOPENED regarding claims 1-21 set forth below.

To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR
1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.

A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454                                                                                                                                                                                                        




Response to Arguments
3.	Applicant’s arguments with respect to “a length of the interval of time determined based at least in part on characteristics of the training data” in claims 1, 14, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2, 4-6, 9-11, 14,15,17,19   are rejected under 35 U.S.C. 103 as being unpatentable over Fox et al. (US 2012/0129517 hereinafter referred to as Fox), in view of  Zhang et al. (US 2020/0287924 hereinafter referred to as Zhang),

Regarding claim 1, 
Fox teaches:
“A method for removing a non-functioning Internet-of-Things (loT) device from a cellular network, comprising” (Fox [0019] [0037]) detecting malfunctioning mobile terminal in a mobile telecommunication network, and taking an action. The malfunctioning mobile terminal will be rejected from the network).
“receiving, as training data, first data from first one or more loT devices, the training data being collected over an interval of time,….” (Fox [0343] [0344], receiving or gathering usage pattern over a predetermined period of time that indicates behaviors of correctly working terminals, and incorrectly working terminals in order to create a reference definitions. The measurements are periodically performed and continuously updated the definition).
“generating, based at least in part on the training data, a model representing an expected data profile to be transmitted to the cellular network from second one or more loT devices” (Fox [00343][0027][0025], creating a definitions based on collected terminal’s behaviors measurements collected for the predetermining period of time. The references refer to characteristics of malfunctioning terminal, and reference characteristics of correctly operating terminal in mobile telecommunication network. The characteristics described in set of definitions).
“receiving, as received data, second data from an loT device” (Fox [0025], receiving measured characteristics of mobile terminals).
“comparing the received data from the loT device to the model representing the expected data profile to be transmitted to identify the loT device as a non-functioning loT device; and (Fox [0025][0027], comparing the measured characteristics of the mobile terminal with reference characteristics definitions, and detecting malfunctioning mobile terminal based on the comparison. The reference characteristics definition includes malfunctioning or incorrectly operating mobile terminal behavior).
“removing, based at least in part on comparing the received data to the model representing the expected data profile to be transmitted, the non-functioning loT device from the cellular network”(Fox [0033] [0037] [0039], teaches triggering management action on the detected malfunctioning mobile terminal to reduce the impact on the network. The malfunctioning mobile terminal can be rejected from the network and/or future use of the network. Furthermore, the malfunctioning mobile terminal can be disconnected).
Fox does not explicitly teach:
“a length of the interval of time determined based at least in part on characteristic of the training data”
 Zhang teaches:
“a length of the interval of time determined based at least in part on characteristic of the training data” (Zhang [0018][0030][0068], determining first period of time for a first behavior and determining second period of time for a second behavior. The length of each period of time can be different for the associated behavior. The behaviors are used to train machine learning model. Various types of behaviors disclosed in paragraph [0032]). 


Regarding claim 2, Fox and Zhang teach all the limitations of claim 1.
Fox teaches:
“wherein the model represents a plurality of classes of IoT devices, and wherein the method further comprises: determining a class of the plurality of classes associated with the IoT device; and wherein removing the non-functioning IoT device from the cellular network is further based in part on the class associated with the IoT device” (Fox [0030][0033][0037], the reference characteristic definitions may represent to specific terminals types, group of terminals that might be linked by common characteristic. The malfunctioning of mobile terminals can be determined based on the group’s unusual behavior, and taking management action. The management action includes rejecting the malfunctioning device from accessing the network). 

	Regarding claim 4, Fox and Zhang teach all the limitations of claim 1.
Fox teaches: 
“receiving, additional training from the one or more IoT devices over a fixed time interval; and updating the model based in part on the received training data.
(Fox [0343][0344][0349], receiving measurement information and usage patterns over predetermined period of time .Continuously or periodically updating the reference characteristic definition based on the measurement information. The measurement information represents performances of the devices).

	Regarding claim 5, Fox and Zhang teaches all the limitations of claim 1.
Fox teaches:
“wherein generating the model includes receiving additional training data from a non-functioning IoT device; and updating the model based in part on the training data, wherein the model represents a data profile transmitted by a non-functioning IoT device” (Fox [0339] [0344], teaches creating reference definition for misbehaving mobile terminals using plurality of erroneous measurement information associated with the incorrectly operating device. The reference definition is updatable based on recent measurements). 

	Regarding claim 6, Fox and Zhang teach all the limitations of claim 1.
Fox teaches: 
“wherein generating includes: receiving additional training data from the one or more IoT devices; and updating the model based on the additional data” (Fox [0344], the reference definition is continuously or periodical updatable based on recent measurements. Thus, when the recent measurements is used/or obtained, it is an additional data).

	Regarding claim 9, Fox and Zhang teach all the limitations of claim 1.
Fox teaches:
(Fox [0029], the reference definition is generated using artificial intelligence capability).

	Regarding claim 10, Fox and Zhang teaches all the limitations of claim 1.
Fox teaches:
“wherein the model is generated based on supervised learning or unsupervised learning” (Fox [0032] [0031], creating new reference definition for particular terminal for which it has no prior characteristics (unsupervised learning).  The reference definition based on learning previous characteristics of the terminal (supervised learning). 

	Regarding 11, Fox teaches and Zhang all the limitations of claim 1.
Fox teaches:
“wherein the non-functioning IoT device (1) transmits data with a signal to noise ratio below a threshold, (2) transmits corrupted data, or (3) fails to transmit data within a period of time (Fox [0396][0415][0040][0314], malfunctioning terminal continuously transmitting interruption data to the network. The malfunctioning device can be a device with virus, corrupted or out-of-date operating system etc.).

Regarding claim 14,
Fox teaches:
“A system for removing non-functioning Internet-of-Things (loT) devices from a cellular network, the system comprising: one or more processors; and a memory storing computer instructions that when executed cause the one or more processors to perform acts comprising” (Fox [0019] [0037] [0792], A system for detecting malfunctioning mobile terminal in telecommunication network. The detected malfunctioning mobile terminal will be rejected from the network. The system can be implemented using executable codes stored in a storage media, and executed by a processor).
“receiving, as training data, first data from first one or more loT devices, the training data being collected over an interval of time…” (Fox [0343] [0344], receiving or gathering usage pattern over a predetermined period of time that indicates behaviors of correctly working terminals and incorrectly working terminals in order to create a reference definitions. The measurements are periodically performed and continuously updated the definition).
“generating, based at least in part on the training data, a model representing an expected data profile to be transmitted to the cellular network by second one or more loT devices”(Fox [00343][0027][0025], creating a definitions based on collected terminal’s behaviors measurements collected for the predetermining period of time. The references refer to characteristics of malfunctioning terminal, and reference characteristics of correctly operating terminal in mobile telecommunication network. The characteristics described in set of definitions).
“receiving, as received data, second data from an loT device” (Fox [0025], receiving measured characteristics of mobile terminals).
“comparing the received data from the loT device to the model representing the expected data profile to be transmitted to identify the loT device as a nonfunctioning loT device; and” (Fox [0025][0027], comparing the measured characteristics of the mobile terminal with reference characteristics definitions, and detecting malfunctioning mobile terminal based on the comparison. The reference characteristics definition includes malfunctioning or incorrectly operating mobile terminal behavior).
“removing, based at least in part on comparing the received data to the model representing the expected data profile to be transmitted, the non-functioning loT device from the cellular network” (Fox [0033] [0037] [0039], teaches triggering management action on the detected malfunctioning mobile terminal to reduce the impact on the network. The malfunctioning mobile terminal can be rejected from the network and/or future use of the network. Furthermore, the malfunctioning mobile terminal can be disconnected).
Fox does not explicitly teach:
“a length of the interval of time determined based at least in part on characteristic of the training data”
 Zhang teaches:
“a length of the interval of time determined based at least in part on characteristic of the training data” (Zhang [0018][0030][0068], determining first period of time for a first behavior and determining second period of time for a second behavior. The length of each period of time can be different for the associated behavior. The behaviors used to train machine learning model. Various types of behaviors disclosed in paragraph [0032]).). 
Fox and Zhang teach detecting behavior of a device based on a data collected over predetermined period of time. Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Fox to include various time period of times to collect data as disclosed by Zhang, such inclusion is helpful to detect one or more  particular behavior activity associated the determined time period (Zhang [0018]).


Fox teaches:
  “wherein the model represents the expected data profile of a class of IoT devices” (Fox [0030] [0033] [0037], the reference characteristic definitions may represent to specific terminals types, group of terminals that might be linked by common characteristic. The malfunctioning of mobile terminals can be determined based on the group’s unusual behavior, and taking management action).

	Regarding claim 17, Fox and Zhang teaches all the limitations of claim 14.
Fox teaches:
  “the acts further comprising: receiving additional training data from the first one or more IoT devices; and updating the model based on the additional data” (Fox [0344], the reference definition is continuously or periodical updatable based on recent measurements. Thus, when the recent measurements is used/or obtained, it is additional data).

Regarding claim 19,
Fox teaches:
 “A non-transitory computer-readable media for removing non- functioning Internet-of-Things (loT) devices from a cellular network, the non-transitory computer-readable media including instructions that when executed by a processor, cause a node in the cellular network to perform acts comprising” (Fox [0792] [0019] [0037], a computer readable medium for storing executable code to be executed by a processor to implement a system. The system detects malfunctioning mobile terminal in telecommunication network. The detected malfunctioning mobile terminal will be rejected from the network. The system can be implemented using executable codes stored in a storage media, and executed by a processor).
Serial No.: 16/383,379-6—Atty Docket No.: TM2-0705USLee& Hayes “Atty/Agent: Eric R. Shreinerreceiving, as training data, first data from first one or more IoT devices, the training data being collected over an interval of time,…” (Fox [0343] [0344], receiving or gathering usage pattern over a predetermined period of time that indicates behaviors of correctly working terminals and incorrectly working terminals in order to create a reference definitions. The measurements are periodically performed and continuously updated the definition).
“generating, based at least in part on the training data, a model representing an expected data profile to be transmitted to the cellular network by second one or more IoT devices”(Fox [00343][0027][0025], creating a definitions based on collected terminal’s behaviors measurements collected for the predetermining period of time. The references refer to characteristics of malfunctioning terminal, and reference characteristics of correctly operating terminal in mobile telecommunication network. The characteristics described in set of definitions).
“receiving, as received data, second data from an loT device” (Fox [0025], receiving measured characteristics of mobile terminals).
“comparing the received data from the IoT device to the model representing the expected data profile to be transmitted to identify the IoT device as a non-functioning loT device; and” (Fox [0025][0027], comparing the measured characteristics of the mobile terminal with reference characteristics definitions, and detecting malfunctioning mobile terminal based on the comparison. The reference characteristics definition includes malfunctioning or incorrectly operating mobile terminal behavior).
“removing, based at least in part on comparing the received data to the model representing the expected data profile to be transmitted, the non-functioning loT device from the cellular network) Fox [0033] [0037] [0039], teaches triggering management action on the detected malfunctioning mobile terminal to reduce the impact on the network. The malfunctioning mobile terminal can be rejected from the network and/or future use of the network. Furthermore, the malfunctioning mobile terminal can be disconnected).
Fox does not explicitly teach:
“a length of the interval of time determined based at least in part on characteristic of the training data”
 Zhang teaches:
“a length of the interval of time determined based at least in part on characteristic of the training data” (Zhang [0018][0030][0068], determining first period of time for a first behavior and determining second period of time for a second behavior. The length of each period of time can be different for the associated behavior. The behaviors used to train machine learning model. Various types of behaviors disclosed in paragraph [0032]).
Fox and Zhang teach detecting behavior of a device based on a data collected over predetermined period of time. Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Fox to include various time period of times to collect data as disclosed by Zhang, such inclusion is helpful to detect one or more  particular behavior activity associated the determined time period (Zhang [0018]).

6.	Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fox et al. (Pub. No. US 2012/0129517 hereinafter referred to as Fox), in view of Zhang et al. (US .

	Regarding claim 12, Fox and Zhang teaches all the limitations of claim 1.
  the ‘029 patent teaches:
“wherein removing includes removing a permission associated with the IoT device, the permission allowing the IoT device to access the cellular network.” (the ‘029 patent col. 9 lines 1-5, and col. 8 lines 19-26, teaches purging the mobile terminal’s subscription information from the visitor location register (VLR) of mobile switching center (MSC).
 Fox, Zhang and  the ‘029 patent determining characteristic of a device. Therefore, teach mobile telecommunication networks, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Fox  and Zhang to include feature that purge subscription information of a mobile terminal as disclosed by   the ‘029 patent, such feature would benefit the telecommunication system to update the visitor location register (VLR) when the mobile terminal moved to a different  MSC/VLR ( the ‘029 patent col. 8 lines 19-26).

	Regarding claim 13, Fox and Zhang teaches all the limitations of claim 1.
  the ‘029 patent teaches:
 “wherein removing includes removing an identifier of the IoT device from a record in a database, the database identifying an IoT device is capable of accessing a cellular network” (Fox teaches deleting subscription information of the mobile terminal from the VLR as addressed above in claim 12. The subscription information include identification number such as  MSISDN, Temporary Mobile Subscriber Identification (TMSI), and other subscriber data to be used for registration to access the network (the ‘029 patent Col. 4 lines 55-68)).
Fox Zhang and the ‘029 patent teach determining characteristic of a device. Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Fox and Zhang to include feature that purge subscription information of mobile terminal as disclosed by the ‘029 patent, such feature would benefit the telecommunication system to update the visitor location register (VLR) when the mobile terminal moved to a different MSC/VLR (the ‘029 patent col. 8 lines 19-26).

7.	Claims 3,7,8,16,18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fox et al. (Pub. No. US 2012/0129517 hereinafter referred to as Fox), in view of Zhang et al. (US 2020/0287924 hereinafter referred to as Zhang) and further in view of Dupray et al. (Pub. No.: US 2013/0285855).

	Regarding claim 3, Fox and Zhang teaches all the limitations of claim 1.
Dupray teaches:
“ wherein generating the model includes: processing the received data in a time domain or in a frequency domain, wherein processing the received data in a time domain includes processing one or more 21Attorney Docket No. TM2-0705US Client Reference P1794-US /amplitudes of the received data and processing in the frequency domain includes processing a frequency content of the received data.” (Dupray [0341] [0342] [00347], teaches processing wireless signal to determining time of arrive (TOA) from the maximum signal amplitude, and entering the determined TOA that shows frequency of occurrence as function. Dupray further teaches the model that processes amplitude and phase of transmitted wireless signal).
 Fox, Zhang and Dupray teach determining characteristic of a device. Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Fox and Zhang to process amplitude and phase of signal as disclosed by Dupray in order to determine the position of the mobile station (Dupray [0347]).

	Regarding claim 7, Fox and Zhang teach all the limitations of claim 1.
Dupray teaches:
“receiving an indication of a statistical representation of data expected to be transmitted by the IoT device; and wherein generating the model includes configuring the model based on the indication of the statistical representation of the data expected to be transmitted by the IoT device” (Dupray [0266][0045], teaches statistical based model  in telecommunication network. Dupray further teaches using statistical technique to train a model based on wireless network measurements). 
Fox, Zhang and Dupray teach determining characteristic of a device. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Fox and Zhang to use statistical technique to train a model in telecommunication network as disclosed by Dupray, such technique predicts the network’s behavior by associating or correlation signal measurements (Dupray [0045]).

	Regarding claim 8, Fox and Zhang teach all the limitations of claim 1.
Dupray teaches:
Dupray [0266] [0361], teaches stochastic signal model determined based on statistical (e.g., regression) technique applied on signal measurements and location signatures).
Fox, Zhang and Dupray teach determining characteristic of a device. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Fox and Zhang to use a stochastic model as disclosed by Dupray in order to predict expected area of MS is likely to be (Dupray [0361]).

	Regarding claim 16, Fox and Zhang teaches all the limitations of claim 14. 
Fox teaches:
“receiving the received data from a type of IoT devices; and” (Fox [0030] [0033] [0037], the reference characteristic definitions may represent to specific terminals types, group of terminals that might be linked by common characteristic). 
Fox does not teach:
“and processing the received data in a time domain or in a frequency domain, wherein processing the received data in a time domain includes processing one or more amplitudes of the received data and processing in the frequency domain includes processing a frequency content of the received data.
Dupray teaches:
“and processing the received data in a time domain or in a frequency domain, wherein processing the received data in a time domain includes processing one or more amplitudes of the received data and processing in the frequency domain includes processing a frequency content of (Dupray [0341] [0342] [00347], teaches processing wireless signal to determining time of arrive (TOA) from the maximum signal amplitude, and entering the determined TOA that shows frequency of occurrence as function. Dupray further teaches the model that processes amplitude and phase of transmitted wireless signal).
Fox, Zhang and Dupray teach determining characteristic of a device. Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Fox and Zhang to process amplitude and phase of signal as disclosed by Dupray in order to determine the position of the mobile station (Dupray [0347]).

	Regarding claim 18, Fox and Zhang teaches all the limitations of claim 14.
Dupray teaches:
 “wherein the model represents a distribution of data that is indicative of a Gaussian distribution, a Bessel distribution, a linear distribution, or a stochastic distribution” (Dupray [0266] [0361], teaches stochastic signal model determined based on statistical (e.g., regression) technique applied on signal measurements and location signatures).
Fox, Zhang and Dupray teach determining characteristic of a device. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Fox and Zhang to use a stochastic model as disclosed by Dupray in order to predict expected area of MS is likely to be (Dupray [0361]).

	Regarding claim 20, Fox and Zhang teaches all the limitations of claim 14.
Fox teaches:
 (Fox [0029], the reference definition is generated using artificial intelligence capability).
Dupray teaches:
“wherein the model represents an (1) an indication of a statistical representation of data expected to be transmitted by the IoT device, (2) a Gaussian distribution, (3) a Bessel distribution, (4) a linear regression distribution, (5) a stochastic distribution” (Dupray [0266][0045][0266][0361], teaches statistical based model  in telecommunication network. Dupray further teaches using statistical technique to train a model based on wireless network measurements. Dupray further teaches a stochastic signal model determined based on statistical (e.g., regression) technique applied on signal measurements and location signatures).
Fox, Zhang and Dupray teach determining characteristic of a device.  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Fox and Zhang to use a stochastic model as disclosed by Dupray in order to predict expected area of MS is likely to be (Dupray [0361]).

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFU N MEKONEN whose telephone number is (571)270-0587. The examiner can normally be reached Monday - Friday, 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.M/Examiner, Art Unit 2454


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454